Roberts, J.
This is a suit against husband and wife, on a note jointly executed by them, for the hire of a negro. Process was served and judgment by default taken, in the usual form of a general recovery of the principal and interest of the note.
There is no valid cause of action stated in the petition against the wife. (Kavanaugh v. Brown, 1 Texas Rep. 481.) The petition does not disclose that the debt was contracted for the benefit of the wife’s separate property, or any other fact that would authorize a judgment against her. Judgment reversed and the cause remanded.
Reversed and remanded.